Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed February 2, 2021 has been entered and made of record. Claims 1, 8, 10-12, 19, and 21-22 have been amended. Claims 1-22 are pending in this application.
Applicant’s amendment to specification to correct obvious errors in reference numbers has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12 are allowable over the prior art of record.
Claims 2-11 are allowable in view of their dependency from claim 1.
Claims 13-22 are allowable in view of their dependency from claim 12

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“automatically recognizing by the interactive sign language response system of a gesture in the response from the video calling party; and taking an action by the interactive sign language response system based upon the recognized response”
sign language, or utilize a web-enabled device to communicate via online chat, (see at least: Par. 0038), such that the contact center receives an interaction directed to a route point, from callers with physical impairments, which automatically provides the customer (e.g., end user 106) with a menu of options via a non-audio (e.g., visual), web-based channel, the IMR server 122 may present the menu options to the customer as a workflow on web pages displayed on the customer's device, [i.e., receiving, by the controller 118 and the IMR server 122, a video call from a videophone used by a video calling party], (see step 462 in Fig. 4A, Par. 0078-0080). Wilcox et al further discloses the reporting server 134, which identifies a video interaction with sign language, and invokes a sign language recognition and translation to text program, to translate the sign language in the video recording to text, (see at least: Fig. 5 Par. 0107-0109). However, while disclosing the sign language recognition by the reporting server 134; Wilcox et al fails to teach or suggest, either alone or in combination with the other cited references, the automatically recognizing by the interactive sign language response system of a gesture in the response from the video calling party; and taking an action by the interactive sign language response system based upon the recognized response.

prompted to discontinue the call and try again later); but fails to teach or suggest, either alone or in combination with the other cited references, the automatically recognizing by the interactive sign language response system of a gesture in the response from the video calling party; and taking an action by the interactive sign language response system based upon the recognized response.

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 1. As such, claim 12 is in condition for allowance, for at least similar reasons, as stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        02/09/2021